03/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0416


                                      DA 19-0416
                                   _________________

DAVID E. STALOWY and
JACQUELINE A. STALOWY,

             Plaintiffs and Appellants,
                                                                   ORDER
      v.

FLATHEAD CONSERVATION DISTRICT,

             Defendant and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Amy Eddy, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   March 4 2020